 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1074 Page 1 of 9
                                                                                    FILED
                                                                                2021 MAR 1
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


    JEFF T.,                                               Case No. 2:19-cv-00720-CMR
                           Plaintiff,
                                                       MEMORANDUM DECISION AND
                    vs.                                        ORDER

    ANDREW SAUL                                         Magistrate Judge Cecilia M. Romero
    Commissioner of Social Security,
                        Defendant.




       Plaintiff, pursuant to 42 U.S.C. § 405(g), seeks judicial review of the decision of the

Commissioner of Social Security (Commissioner) denying his claim for disability insurance

benefits (DIB) under Title II of the Social Security Act (the Act). After careful review of the

entire record, the parties’ briefs, and arguments presented at a hearing held on January 13, 2021,

the undersigned concludes that the Commissioner’s decision is supported by substantial evidence

and free of harmful legal error and is, therefore, AFFIRMED.

                                        I.   BACKGROUND

       Plaintiff had completed two years of college and worked in the relevant past as a

commercial/industrial cleaner, greens keeper, medical records clerk, outside deliverer, numerical

control tool programmer, decal applier, and production coordinator at the time he applied for

Disability Insurance Benefits (DIB) (Tr. 114, 269-348, 360, 371-78). In November 2016,

Plaintiff protectively filed an application for DIB, alleging disability beginning about three years

earlier on October 1, 2013, due to a stroke with loss of left hand coordination, chronic

obstructive pulmonary disease (COPD), and acid reflux (Tr. 57, 262, 359). At the time of his

November 2016 application, Plaintiff was still working as a golf course greens keeper for 30


                                                 1
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1075 Page 2 of 9




hours a week (six hours per day, for five days each week), and continued performing that job

through at least the end of 2018 (Tr. 343-45, 360). In addition to Plaintiff’s job as a golf course

greens keeper, he worked a handful of other short-term or temporary jobs (Tr. 59, 81-84, 328-31,

344-45).

       After initial agency proceedings, an ALJ held an April 2019 administrative hearing, at

which Plaintiff, his attorney, and a vocational expert appeared (Tr. 73-127). Plaintiff testified

that he was unable to type due to problems with his left hand; that he had breathing problems,

including persistent coughing; that he could generally perform typical activities of daily living,

but sometimes needed to take a break or use a nebulizer to ameliorate breathing problems; and

that he could not return to his past heavy labor positions because he needed to rest and catch his

breath (Tr. 76-113). After considering limitations that the ALJ ultimately included in his

residual functional capacity (RFC) finding, the vocational expert testified that Plaintiff could still

perform his past relevant work as a medical records clerk and as an outside deliverer as it is

generally performed in the national economy, but not as Plaintiff has performed it in the past

(Tr. 62, 114-17).

       The ALJ then issued a May 13, 2019, decision that Plaintiff was not disabled within the

meaning of the Act (Tr. 57-65). The ALJ applied the five-step sequential evaluation for

determining disability in adults (Tr. 59-65). 20 C.F.R. § 404.1520. At step two, the ALJ found

that Plaintiff’s COPD, left hand osteoarthritis, and sequelae of a cerebrovascular accident (CVA,

i.e., stroke) affecting the left arm were severe impairments (Tr. 59). To account for Plaintiff’s

combined impairments, the ALJ found that Plaintiff could perform light work as defined in the

regulations (20 C.F.R. § 404.1567(b)), except that he would be limited to standing and walking a

combined four hours per eight-hour workday (Tr. 62). The ALJ also limited Plaintiff to only




                                                  2
    Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1076 Page 3 of 9




occasional balancing, stooping, crouching, and climbing of ramps or stairs; never kneeling,

crawling, or climbing ladders or scaffolds; occasionally engaging in fine handling of delicate or

fragile objects, as well as fine manipulation and fingering with the left (non-dominant) hand; and

performing goal-oriented, but not fast-paced work such as production line work (due to the left

hand limitations, not due to any mental impairment) (Tr. 62). At step four—relying on vocational

expert testimony—the ALJ found that Plaintiff was not disabled within the meaning of the Act

because, even with the above-described RFC limitations, Plaintiff could still perform past

relevant work (Tr. 64, 114-17).

        The Appeals Council denied Plaintiff’s request for review of the ALJ’s decision (Tr. 9-

14), making the ALJ’s decision final for purposes of judicial review. See 20 C.F.R. § 404.981.1

                                  II.   LEGAL STANDARDS

        To establish that he is disabled, a claimant must show that he was unable to engage in any

substantial gainful activity due to some medically determinable physical or mental impairment or

combination of impairments that lasted, or were expected to last, for a continuous period of at

least 12 months. 42 U.S.C. § 423(d)(1)(A). A disabling physical or mental impairment is

defined as “an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 423(d)(3). The claimant has the burden of furnishing medical and

other evidence establishing the existence of a disabling impairment. 42 U.S.C. § 423(d)(5)(A).

        Whether a claimant is disabled under the Act is a decision reserved to the Commissioner

alone. 20 C.F.R. § 404.1527(d). The federal regulations set forth a five-step sequential analysis



1
  All references to the Code of Federal Regulations (C.F.R.) are to the 2018 edition, which was
in effect at the time of the ALJ’s decision.


                                                3
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1077 Page 4 of 9




that an administrative law judge (ALJ) must follow in determining the ultimate issue of

disability. 20 C.F.R. § 404.1520. A claimant bears the burden of proof at steps one through four,

at which point the burden shifts to the Commissioner to demonstrate that there is other work in

the national economy that the claimant can perform. See 20 C.F.R. § 404.1512(a) (The claimant

generally bears the ultimate burden of proving that she was disabled throughout the period for

which benefits are sought); Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       This court reviews the Commissioner’s decision to determine whether substantial

evidence in the record as a whole supports the factual findings and whether the correct legal

standards were applied. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). On judicial

review, the agency’s factual findings are “‘conclusive’ if supported by ‘substantial evidence,’”

an evidentiary threshold that “is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1153-54 (2019)

(quoting 42 U.S.C. § 405(g)). Substantial evidence is “more than a mere scintilla” and “means—

and means only—such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek, 139 S. Ct. at 1154 (internal quotation omitted). The court may

neither “reweigh the evidence [n]or substitute [its] judgment for the [ALJ’s].” Lax, 489 F.3d at

1084 (citation omitted). Where the evidence as a whole can support either the agency’s decision

or an award of benefits, the agency’s decision must be affirmed. Ellison v. Sullivan, 929 F.2d

534, 536 (10th Cir. 1990); accord Biestek, 139 S. Ct. at 1157 (where there are conflicts in the

evidence, the court defers to the presiding ALJ, “who has seen the hearing up close”).

                                        III. ANALYSIS

       At oral argument, Plaintiff—through counsel—clarified that his allegations of error were:

(1) the ALJ did not properly consider evidence about Plaintiff’s fatigue, including his subjective

symptom testimony and treating source evidence about fatigue; and (2) the ALJ did not give a




                                                 4
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1078 Page 5 of 9




proper analysis of how he could return to his past relevant work. Because Plaintiff opted to

abandon other issues, including issues he had cursorily argued in his opening and reply briefs,

the court deems any argument about them waived. Fletcher v. U.S., 730 F.3d 1206, 1214 (10th

Cir. 2013) (holding that an argument was “doubly waived—first for a lack of adequate

development in briefing, then for being intentionally abandoned at oral argument”).

   A. The ALJ reasonably accounted for Plaintiff’s fatigue.

       Turning first to the arguments about fatigue, the court is unpersuaded by Plaintiff’s

claims of error. Although Plaintiff testified that he had breathing problems, that he sometimes

needed breaks during physically demanding activities of daily living, and that he could not return

to his past heavy labor positions because he needed to rest and catch his breath, the ALJ

considered those allegations and accounted for them in his decision. For example, the ALJ

limited Plaintiff to light work involving only four hours of standing and walking, combined,

during the eight-hour workday (Tr. 62), thereby limiting him to past relevant work that was

consistent with those limitations. See 20 C.F.R. § 404.1567(b) (defining light work).

       The ALJ’s finding that Plaintiff’s shortness of breath and fatigue did not require

additional, more restrictive limitations is supported by substantial record evidence, including

evidence discussed by the ALJ in his decision. For example, the ALJ found that the medical

evidence was inconsistent with—and therefore did not support—Plaintiff’s allegations of entirely

disabling COPD-related symptoms (Tr. 63 (citing Tr. 542, 564, 576, 617-18, 650, 681, 687, 696,

866, 886, 904-05, 911, 926)). The ALJ also relied on evidence about Plaintiff’s daily activities,

such as his response—in a January 2018 application for a job with the Transportation Safety

Administration (TSA)—that he “Frequently” did gardening and yard work (Tr. 64 (citing

Tr. 880)). On that same form, Plaintiff stated that he “Frequently” walked less than two miles

and “Occasionally” participated in team sports (basketball, football, soccer, etc.) and winter


                                                 5
    Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1079 Page 6 of 9




sports (skiing, ice skating, etc.) (Tr. 880). And, as discussed above, for most of his alleged

period of disability, Plaintiff was able to perform the medium-exertion greens keeper job for six

hours a day, five days per week (Tr. 343-45, 360).

        Although Plaintiff argues that the ALJ did not directly link all of that evidence to his

allegations about fatigue, the court’s determination of whether substantial evidence supports an

ALJ’s finding or reasoning is based on the entire record. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009); see also Biestek, 139 S. Ct. at 1154 (“Under the substantial-evidence standard,

a court looks to an existing administrative record and asks whether it contains ‘sufficien[t]

evidence’ to support the agency's factual determinations.” (internal citation omitted)).

        Similarly, Plaintiff argues that the ALJ did not discuss evidence found in the record that

he believes would support his subjective allegations of disabling fatigue. In particular, Plaintiff

argues that the ALJ did not discuss a statement by his treating physician, Dr. Salfee, in a January

2018 COPD treatment note. In that treatment note, Dr. Salfee stated that Plaintiff had ongoing

“breathlessness” that started “many years ago,” and that “The severity is NYHA class III”

(Tr. 645, 681). Relying on a document entitled “Specifications Manual for Joint Commission

National Quality Measures (v2018A)” found on a web page for The Joint Commission,2 Plaintiff

now argues that Dr. Salfee’s note relates to “Stages of Heart Failure,” with “Class III”

representing a “Marked limitation in activity due to symptoms, even during less-than-ordinary

activity, e.g. walking short distances (20-100 m). Comfortable only at rest.” See




2
  According to its web site, The Joint Commission “is a nationally recognized leader in
performance measurement and implemented standardized performance measures for internal
quality improvement, accreditation and certification.” It appears to be a private organization that
develops “methodology” for health care. See https://www.jointcommission.org/measurement/
(last accessed Jan. 27, 2021).


                                                  6
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1080 Page 7 of 9




https://manual.jointcommission.org/releases/TJC2018A/DataElem0439.html (last accessed

Jan. 27, 2021).

       Plaintiff’s argument about Dr. Salfee’s January 2018 treatment note is unpersuasive. It is

unclear how The Joint Commission’s NYHA Class III description shows that Plaintiff actually

had the limitations described in the document his counsel found on The Joint Commission’s web

site, particularly where, as here, Dr. Salfee’s treatment notes do not include examination

findings, diagnoses, or other opinions that indicate that Plaintiff was limited to that extent. For

example, on examination, Dr. Salfee found that although Plaintiff had some nasal swelling and

congestion, his oxygen level was 96% on room air; he had good respiratory effort; and his breath

sounds were clear in both lungs, with no wheezing, rhonchi, or crackles (Tr. 646-47, 682-83).

Similarly, Dr. Salfee’s heart examination was entirely unremarkable (Tr. 647, 683). Notably,

Dr. Salfee’s examination findings from the January 2018 visit and subsequent visits were

considered by the ALJ in his narrative RFC discussion of Plaintiff’s COPD (Tr. 63 (citing

Tr. 650, 681, 687)). Hence, Dr. Salfee’s unexplained, unsupported reference to “NYHA class

III” is not “uncontroverted evidence” that the ALJ chose not to rely on, nor was it “significantly

probative evidence” that the ALJ could not reject without discussion. Wall, 561 F.3d at 1067 (an

ALJ’s decision is generally adequate if it discusses the uncontroverted evidence the ALJ chooses

not to rely upon and any significantly probative evidence the ALJ decides to reject).

       In short, the court finds that ALJ’s findings about Plaintiff’s breathlessness or fatigue are

supported by substantial evidence and the court will not disturb them. Biestek, 139 S. Ct. at

1153-54, 1157 (the agency’s factual findings are “‘conclusive’ if supported by ‘substantial

evidence,’” and the court defers to the presiding ALJ’s resolution of evidentiary conflicts

because the ALJ “has seen the hearing up close”).




                                                  7
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1081 Page 8 of 9




   B. The ALJ did not err at step four.

       Plaintiff also argues that the ALJ erred at step four by not giving sufficient consideration

to how he actually performed his past relevant work, and therefore turned the process over to the

vocational expert without adequate discussion in the decision. Plaintiff bore the burden of

proving that he could not return to his past relevant work. Grogan v. Barnhart, 399 F.3d 1257,

1261 (10th Cir. 2005) (at step four, the claimant bears the burden of proving that his impairment

prevents him for performing his past relevant work). Plaintiff also bore the burden of showing

harmful error. Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“the burden of showing that an

error is harmful normally falls upon the party attacking the agency’s determination.” (citations

omitted)). But he has fallen short of carrying either of those burdens here. For example,

Plaintiff has not shown that the vocational expert or the ALJ misclassified his past relevant work

under the Dictionary of Occupational Titles, or that the limitations included by the ALJ preclude

performing his past relevant work.

       Regardless, the ALJ’s step four finding is supported by substantial evidence. If Plaintiff

can perform even one of the jobs among his past relevant work—either as he actually performed

that job or as that job is generally performed in the national economy—the ALJ was required to

find that he was not disabled. 20 C.F.R. § 404.1560(b). Here, at a minimum, the ALJ reasonably

found that Plaintiff could perform his past relevant work as a medical records clerk, both as he

performed it and as that occupation is generally performed in the national economy (Tr. 64-65).

The ALJ took the vocational expert’s testimony about that job; asked clarifying questions;

allowed Plaintiff’s attorney to ask additional clarifying questions; and incorporated that evidence

into his step-four finding about Plaintiff’s past relevant work (Tr. 64-65, 113-26). Hence, the

ALJ did not abdicate his factfinding role to the vocational expert, but instead properly relied on

the expert’s testimony in making his step-four assessment. 20 C.F.R. § 404.1560(b); see also


                                                 8
 Case 2:19-cv-00720-CMR Document 26 Filed 03/01/21 PageID.1082 Page 9 of 9




Adcock v. Comm’r, SSA, 748 F. App’x 842, 847-48 (10th Cir. 2018) (unpublished) (“[T]he ALJ

expressly told the VE that the claimant was limited to frequent interactions with supervisors,

coworkers, and the public, and the VE responded that such a claimant could perform Ms.

Adcock’s past jobs as a bank teller and an assistant librarian. The ALJ then cited the VE’s

testimony with approval in the latter phases to support his own findings. The ALJ also

confirmed that ‘the [VE’s] testimony [was] consistent with the information contained in the

Dictionary of Occupational Titles.’ Under these circumstances, the ALJ adequately discharged

his step four responsibilities.” (citing Doyal v. Barnhart, 331 F.3d 758, 760-61 (10th Cir.

2003))).

                                              ORDER

          The ALJ’s decision is supported by substantial evidence and is free of harmful legal error

and is therefore AFFIRMED. Judgment shall be entered in accordance with Fed. R. Civ. P. 58,

consistent with the Supreme Court’s decision in Shalala v. Schaefer, 509 U.S. 292, 296-304

(1993).



          DATED this 1 March 2021.




                                               Magistrate Judge Cecilia M. Romero
                                               United States District Court for the District of Utah




                                                  9
